Claims 1 to 10, 12 to 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al.
	Browne et al. teach a coating composition which contains a modified silica sol in which colloidal silica is surface modified.  See for instance the abstract.  While the com-position in Browne et al. contains zinc this is not excluded from the claimed composition by virtue of the term “comprising” which is an open term allowing for unclaimed compon-ents.  
	This composition also contains various additives such as stabilizing cations.  These corresponds to the claimed accelerator.  See paragraphs 31 and 35.  Specifically paragraph 49 teaches that an inorganic salt with a monovalent cation can be present in a preferred range of from .5 to 20 wt%.  See also paragraph 50 which teaches a silicate salt material resulting in a cation, also in an amount of from .5 to 20 wt%.  These ranges overlap to such a significant extent with that claimed that one having ordinary skill in the art would have anticipated the amount of accelerator (cation) as claimed.  Additionally Browne et al. teach a specific value of 20 which is well within the claimed range,
	Starting in paragraph 29 Browne et al. teach the surface modified silica sol.  Note paragraph 33 which teaches various silanes used to surface treat the silica and includes moieties as found in claims 2 to 8 and having the formula of claim 9.  Note for instance that paragraph 33 teaches various epoxy groups meeting the elected species and the specific group in claim 8.  
	Paragraph 34 teaches the silica sol having a SiO2/M2O molar ratio of at least 6:1.  Particular preference is given to a molar ratio of 10:1.  Considering a 10:1 SiO2/M2O molar ratio, this corresponds to 1 mole SiO2 to .1 mole of M2O which then corresponds to 1 mole SiO2 to .05 mole of M (in this case lithium, sodium or potassium monovalent cations).  
	The claimed X range corresponds to a ratio of 1 mole of SiO2 to .125 to .02 cation.  That is, when X is 8 and there is 1 mole of SiO2 (Nsilica =1), then Ncations = .125 and when X is 50 and there is 1 mole of SiO2 (Nsilica =1), then Ncations = .02.  
	In a similar manner the X value for the molar ratio of 25:1, found in paragraph 34, is .02.  
	In this manner the disclosed ratios of 10:1 and 25:1 meet that claimed X value as well as the limitation in claim 13.  This, combined with the teachings noted above, antici-pate the instant claims.
	For claim 10 see the cations in paragraphs 49 and 50 which include halides, silicates and sulphates. 
	For claim 12 see again paragraphs 49 and 50, as well as paragraph 31, which teaches various cations including alkali metals and ammonium. 
	For claims 13 to 16 again see paragraph 31 which teaches sodium and potassium.  
	For claim 17 see paragraph 41 which teaches a preferred pH of 9 to 11.
	For claim 25 see paragraph 31 which teaches a wt% of silica as claimed.  While this does not specifically teach a wt% of accelerator, note that the molar ratios as found in paragraph 34, combined with the silica amount in claim 31, will result in wt% that fall within the ranges of claims 24 and 26.
	For claim 18, note the following calculations.
	In the working example starting in paragraph 55, 1,000 grams of A-187 is used.  With a molecular weight of 278, this corresponds to 3.6 moles organosilane reactant or Norganosilane.
	The silica Bindzil 30/360 is 30wt% solids with a specific surface area of 360.  This corresponds to Ssilica of 360 and Msilica of 1,500 (30% of 5,000).
	Plugging these values into the equation for DM results in a value of 4.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al.
	For claim 19, note the following.  While the silica prepared in the example has a corresponding DM of 4, the Examiner notes that it is well within the breadth of Browne et al. to arrive at a DM of between 1 and 2.  For instance note that paragraph 30 teaches adjusting the specific surface area to within 20 to 1,500 while paragraph 14 teaches using between 6 and 40 wt% silane, based on total weight of silane and silica.  Working within these perimeters which will have a direct effect on the corresponding DM value.  See also paragraph 18 which teaches that higher level of silane modification results in a reduction of the film properties.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art i.e. does not require undue experimentation. In this manner the skilled artisan would have found it obvious to adjust the amount of silane and the specific surface area of the silica and thus finding a corresponding DM value as claimed obvious.  
	For instance, if all factors in the example in Browne were the same but a silica having a specific surface area of 1,500 (the upper limit in paragraph 30) was used, the resulting Dm would be about 1 (216/225 according to the Examiner’s calculations) and would meet the limitation of claim 12.  As such it is clear that the skilled artisan would have found a resulting DM as claimed obvious and within the breadth of routine experimentation and/or optimization of Browne et al.
	For claim 11 note that Browne et al. teach hydroxides in paragraph 31 and silicates in various paragraphs, such as paragraph 50.  Note that the hydroxides are intended to be stabilizing cations while the silicates are intended to be strength enhancing such that using these cations in combination would have been obvious in an effort to take advantage of the benefits and properties of both.  Furthermore since both are disclosed as being present in an amount of from .5 to 20 wt%, adding them in com-bination in a range of from 2 to 30 wt% would have been obvious and well within routine experimentation.  Again note that discovering the optimum or workable ranges involves only routine skill in the art.
	Furthermore note that a prima facie case of obviousness for a composition does not require the solution of the same problem or recognition of the same advantages as the applicants’ invention.  As such the fact that these cations are not referred to as accelerators or that Browne et al. do no teach such a property does not lend them any patentable distinction.

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/2/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765